11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jesse Alan LeBarron,                         * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CR49754.

Vs. No. 11-20-00024-CR                       * August 31, 2022

The State of Texas,                          * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.